Application for stay, presented to Justice O’Connor, and by her referred to the Court, granted, and it is ordered that the order of the United States District Court for the Northern District of California, case Nos. C-85-1709 and C-85-2247, filed March 29, 1991, be and the same is hereby stayed pending final disposition of the appeal of that order by the United States Court of Appeals for the Ninth Circuit following the District Court’s action on the Government’s motion for reconsideration filed April 16, 1991.